733 So. 2d 592 (1999)
Alfonso DE LA COSA, Appellant,
v.
The STATE of Florida, Appellee.
No. 98-579.
District Court of Appeal of Florida, Third District.
June 2, 1999.
Bennett H. Brummer, Public Defender, and Clayton R. Kaeiser, Special Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Douglas J. Glaid, Assistant Attorney General, for appellee.
Before GERSTEN, FLETCHER, and SHEVIN, JJ.
PER CURIAM.
Alfonso De La Cosa appeals his convictions and sentences for several counts of grand theft and organized fraud. Without reciting all the evidence in this post-Hurricane Andrew building-contractor fraud case, suffice it to say that the evidence of intent presented by the state in support of its first-degree grand theft charge against De La Cosa was insufficient to support the conviction on that count, and that De La Cosa's motion for judgment of acquittal on that count should have been granted by the trial court. See Stramaglia v. State, 603 So. 2d 536 (Fla. 4th DCA 1992); Crawford v. State, 453 So. 2d 1139 (Fla. 2d DCA 1984).
We reverse the first-degree grand theft conviction, affirm on all other points raised by De La Cosa, and remand the case to the trial court for resentencing on the remaining convictions.
Reversed in part, and remanded.